Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
31, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 31, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00277-CV
____________
 
IN RE JESSE IAN MAYNE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 17, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004-05); see also
Tex. R. App. P. 52.  In his petition, relator
sought to have this court compel the presiding judge of the 180th District
Court in Harris County to hold a hearing on his motion to dismiss appointed
counsel in his pending criminal cases.  
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 31, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.